


Exhibit 10.57

 

2009 - 162(m) Conversion Grant

 

TRIMAS CORPORATION

 

2006 LONG TERM EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), hereby grants to the Grantee listed
below (“Grantee”), a Restricted Stock Award for the number of shares of the
Corporation’s Common Stock set forth below (“Shares”), subject to the terms and
conditions of the Plan and this Restricted Stock Agreement (“Agreement”).  This
Award is intended to satisfy the performance-based compensation exemption under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) as
partial payment of the Grantee’s 2009 Incentive Award (as defined in Appendix
A).

 

Unless otherwise defined in this Agreement or in the Glossary in Appendix A to
this Agreement, the terms used in this Agreement have the same meaning as
defined in the Plan.  The term “Service Provider” as used in this Agreement
means an individual actively providing services to the Corporation or a
Subsidiary.

 


I.              NOTICE OF RESTRICTED STOCK AWARD

 

Grantee:

 

[                                      ]

 

 

 

Date of Agreement:

 

December 4, 2009

 

 

 

Grant Date:

 

December 4, 2009

 

 

 

Number of Restricted Shares in Award:

 

Maximum of [X,XXX] shares, representing [25%/50%/75%] of the Grantee’s 2009
Estimated Award based on the Fair Market Value of Common Stock on the Grant Date

 


II.            AGREEMENT

 


A.            GRANT OF RESTRICTED STOCK.  THE CORPORATION HEREBY GRANTS SHARES
OF RESTRICTED STOCK TO THE GRANTEE FOR THE NUMBER OF SHARES SET FORTH ABOVE;
PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES ACTUALLY GRANTED WILL BE LESS THAN
THE NUMBER OF SHARES SET FORTH ABOVE IF THE GRANTEE’S 2009 ESTIMATED AWARD (AS
DEFINED IN APPENDIX A) EXCEEDS THE GRANTEE’S 2009 INCENTIVE AWARD (AS DEFINED IN
APPENDIX A), WITH THE NUMBER OF SHARES SET FORTH ABOVE PROPORTIONATELY REDUCED. 
IN NO EVENT WILL THE NUMBER OF SHARES ACTUALLY GRANTED EXCEED THE NUMBER OF
SHARES SET FORTH ABOVE, REGARDLESS OF THE GRANTEE’S 2009 INCENTIVE AWARD. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY ANYWHERE ELSE IN THIS AGREEMENT, THE
SHARES OF RESTRICTED STOCK IN THIS AWARD ARE SUBJECT TO THE TERMS, DEFINITIONS
AND PROVISIONS OF THE PLAN, WHICH ARE INCORPORATED HEREIN BY REFERENCE.

 

1

--------------------------------------------------------------------------------


 


1.             RESTRICTIONS ON TRANSFER.  THE SHARES OF RESTRICTED STOCK ARE
RESTRICTED FROM TRANSFER UNTIL THE RESTRICTIONS LAPSE.  SUBJECT TO THE GRANTEE’S
TERMINATION OF SERVICES, AS DESCRIBED IN SECTION 4, BELOW, THE RESTRICTED SHARES
SUBJECT TO THIS AWARD VEST, AND ALL RESTRICTIONS LAPSE, ON MARCH 15, 2010.  UPON
VESTING AND THE LAPSE OF THE RESTRICTIONS, THE ASSOCIATED SHARES BECOME FREELY
TRANSFERABLE IF THE GRANTEE IS STILL A SERVICE PROVIDER ON THAT DATE.  THE
RESTRICTED SHARES SUBJECT TO THIS AWARD WILL BE FORFEITED IF THE GRANTEE
TERMINATES HIS OR HER SERVICES WITH THE CORPORATION OR A SUBSIDIARY PRIOR TO
VESTING AND THE LAPSE OF RESTRICTIONS, EXCEPT AS DESIGNATED OTHERWISE IN THIS
AGREEMENT.


 


2.             RIGHTS AS STOCKHOLDER.  EXCEPT FOR THE POTENTIAL FORFEITABILITY
OF THE SHARES BEFORE THE LAPSE OF RESTRICTIONS SET FORTH IN SECTION 1 ABOVE, THE
GRANTEE HAS ALL RIGHTS OF A STOCKHOLDER (INCLUDING VOTING AND DIVIDEND RIGHTS)
COMMENCING ON THE DATE OF THE CORPORATION’S BOOK ENTRY EVIDENCING THE GRANT OF
RESTRICTED STOCK.


 


3.             ADJUSTMENTS.  IN THE EVENT OF ANY STOCK DIVIDEND,
RECLASSIFICATION, SUBDIVISION OR COMBINATION, OR SIMILAR TRANSACTION AFFECTING
THE SHARES OF RESTRICTED STOCK COVERED BY THIS AWARD, THE RIGHTS OF THE GRANTEE
WILL BE ADJUSTED AS PROVIDED IN ARTICLE X OF THE PLAN.


 


4.             TERMINATION OF SERVICES.  THE SHARES OF RESTRICTED STOCK SUBJECT
TO THIS AWARD WILL BE FORFEITED IF THE GRANTEE VOLUNTARILY TERMINATES HIS OR HER
SERVICES WITH THE CORPORATION OR A SUBSIDIARY, OR IF THE GRANTEE’S SERVICES ARE
TERMINATED DUE TO CAUSE BEFORE THE SHARES OF RESTRICTED STOCK VEST AND THE
RESTRICTIONS LAPSE.  NOTWITHSTANDING THE FOREGOING, THE SHARES OF RESTRICTED
STOCK VEST AND THE RESTRICTIONS ON TRANSFER LAPSE ON MARCH 15, 2010 IF THE
GRANTEE TERMINATES SERVICES BEFORE THAT DATE DUE TO DEATH, RETIREMENT OR
DISABILITY.  FURTHER, THE CORPORATION RETAINS THE RIGHT TO ACCELERATE OR WAIVE
RESTRICTIONS ON SHARES OF RESTRICTED STOCK GRANTED UNDER THIS AGREEMENT.  UPON
THE LAPSE OF THE TRANSFER RESTRICTIONS, THE SHARES OF RESTRICTED STOCK ARE FULLY
TRANSFERABLE.


 


B.            OTHER TERMS AND CONDITIONS.


 


1.             NON-TRANSFERABILITY OF AWARD.  EXCEPT AS DESCRIBED BELOW, THIS
AWARD AND THE RESTRICTED SHARES SUBJECT TO THE AWARD MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY LAWS OF DESCENT OR DISTRIBUTION.  NOTWITHSTANDING THE FOREGOING, WITH
THE CONSENT OF THE ADMINISTRATOR, THE GRANTEE MAY ASSIGN OR TRANSFER THE AWARD
AND ITS UNDERLYING RESTRICTED SHARES TO A PERMITTED ASSIGNEE, PROVIDED THE
PERMITTED ASSIGNEE IS BOUND BY AND SUBJECT TO ALL TERMS AND CONDITIONS OF THE
PLAN AND THIS AGREEMENT, AND THE PERMITTED ASSIGNEE EXECUTES AN AGREEMENT
SATISFACTORY TO THE CORPORATION EVIDENCING THESE OBLIGATIONS.  THE TERMS OF THIS
AWARD ARE BINDING ON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND
ASSIGNS OF THE GRANTEE.


 


2.             OTHER RESTRICTIONS ON SHARE ISSUANCE.  ANYTHING TO THE CONTRARY
NOTWITHSTANDING, THE CORPORATION’S OBLIGATION TO DELIVER SHARES UNDER THIS AWARD
IS SUBJECT TO ITS COMPLIANCE WITH FEDERAL AND STATE LAWS, RULES AND REGULATIONS
APPLYING TO THE AUTHORIZATION, ISSUANCE OR SALE OF SECURITIES AS THE CORPORATION
DEEMS NECESSARY OR ADVISABLE.  THE CORPORATION IS NOT REQUIRED TO DELIVER SHARES
UNDER THIS AGREEMENT UNLESS AND UNTIL IT RECEIVES SATISFACTORY PROOF THAT THE
ISSUANCE OR TRANSFER OF THE SHARES DOES NOT VIOLATE ANY OF THE PROVISIONS OF THE
SECURITIES ACT OF 1933 OR THE SECURITIES EXCHANGE ACT OF 1934, THE RULES AND
REGULATIONS OF THE

 

2

--------------------------------------------------------------------------------


 


SECURITIES EXCHANGE COMMISSION PROMULGATED THEREUNDER, OR THE PROVISIONS OF ANY
STATE LAW GOVERNING THE SALE OF SECURITIES OR ANY STOCK EXCHANGE ON WHICH THE
CORPORATION’S SHARES MAY BE LISTED, AND THAT THERE HAS BEEN COMPLIANCE WITH THE
PROVISIONS OF THESE ACTS, RULES, REGULATIONS AND STATE LAWS.


 


3.             WITHHOLDING.  GRANTEE AUTHORIZES THE CORPORATION TO WITHHOLD FROM
THE GRANTEE’S COMPENSATION OR AGREES TO TENDER SUFFICIENT FUNDS TO SATISFY ANY
APPLICABLE INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS IN CONNECTION WITH
VESTING OF AND THE LAPSE OF RESTRICTIONS ON SHARES OF RESTRICTED STOCK UNDER THE
AWARD.


 


4.             DISPUTE RESOLUTION.  GRANTEE AND THE CORPORATION AGREE THAT ANY
DISAGREEMENT, DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ITS INTERPRETATION, VALIDITY, OR THE ALLEGED BREACH THEREOF, WILL BE
SETTLED EXCLUSIVELY AND, CONSISTENT WITH THE PROCEDURES SPECIFIED IN THIS
SECTION, IRRESPECTIVE OF ITS MAGNITUDE, THE AMOUNT IN CONTROVERSY, OR THE NATURE
OF THE RELIEF SOUGHT.


 


(A)             NEGOTIATION.  IN THE EVENT OF ANY DISPUTE, CONTROVERSY, CLAIM,
QUESTION OR DISAGREEMENT ARISING FROM OR RELATING TO THIS AGREEMENT OR THE
BREACH THEREOF, THE GRANTEE AND THE CORPORATION WILL USE THEIR BEST EFFORTS TO
SETTLE THE DISPUTE, CLAIM, QUESTION OR DISAGREEMENT.  TO THIS EFFECT, THEY WILL
CONSULT AND NEGOTIATE WITH EACH OTHER IN GOOD FAITH AND, RECOGNIZING THEIR
MUTUAL INTERESTS, ATTEMPT TO REACH A JUST AND EQUITABLE SOLUTION SATISFACTORY TO
BOTH PARTIES.


 


(B)             ARBITRATION.  IF THE GRANTEE AND THE CORPORATION DO NOT REACH A
SOLUTION WITHIN A PERIOD OF THIRTY (30) DAYS, THEN, UPON WRITTEN NOTICE BY THE
GRANTEE TO THE CORPORATION OR THE CORPORATION TO THE GRANTEE, ALL DISPUTES,
CLAIMS, QUESTIONS, CONTROVERSIES, OR DIFFERENCES WILL BE SUBMITTED TO
ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) IN
ACCORDANCE WITH THE PROVISIONS OF ITS EMPLOYMENT ARBITRATION RULES (THE
“ARBITRATION RULES”).


 

(1)           Arbitrator.  The arbitration will be conducted by one arbitrator
skilled in the arbitration of executive employment matters.  The parties to the
arbitration will jointly appoint the arbitrator within thirty (30) days after
initiation of the arbitration.  If the parties fail to appoint an arbitrator as
provided above, an arbitrator with substantial experience in executive
employment matters will be appointed by the AAA as provided in the Arbitration
Rules.  The Corporation will pay all of the fees, if any, and expenses of the
arbitrator and the arbitration, unless otherwise determined by the arbitrator. 
Each party to the arbitration is responsible for his/its respective attorneys
fees or other costs of representation.

 

(2)           Location.  The arbitration will be conducted in Oakland County,
Michigan.

 

(3)           Procedure.  At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party.  No evidence of
any witness may be presented in any form unless the opposing party or parties
has

 

3

--------------------------------------------------------------------------------


 

the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.

 

(4)           Decision.  Any decision or award of the arbitrator is final and
binding on the parties to the arbitration proceeding.  The parties agree that
the arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment on the
arbitration award may be entered in any court having jurisdiction.

 

(5)           Power.  Nothing contained in this Agreement may be deemed to give
the arbitrator any authority, power, or right to alter, change, amend, modify,
add to, or subtract from any of the provisions of this Agreement.

 

The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation.  To the extent arbitration is required, no person asserting
a claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.

 


5.             CODE SECTION 409A.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, SECTION 11.9 OF THE PLAN PERTAINING TO CODE
SECTION 409A IS HEREBY EXPLICITLY INCORPORATED HEREIN.


 


6.             NO CONTINUED RIGHT AS SERVICE PROVIDER.  NOTHING IN THE PLAN OR
IN THIS AGREEMENT CONFERS UPON THE GRANTEE ANY RIGHT TO CONTINUE AS A SERVICE
PROVIDER OF THE CORPORATION OR ANY SUBSIDIARY, OR INTERFERES WITH OR RESTRICTS
IN ANY WAY THE RIGHTS OF THE CORPORATION OR ANY SUBSIDIARY, WHICH ARE HEREBY
EXPRESSLY RESERVED, TO DISCHARGE THE GRANTEE AT ANY TIME FOR ANY REASON
WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE GRANTEE AND THE
CORPORATION OR ANY SUBSIDIARY.


 


7.             GOVERNING LAW.  THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN, NOTWITHSTANDING
CONFLICT OF LAW PROVISIONS.


 


8.             IRREVOCABLE AGREEMENT.  NEITHER THE CORPORATION NOR THE GRANTEE
MAY REVOKE THIS AGREEMENT.  THE CORPORATION’S ENFORCEMENT OF THE FORFEITURE
PROVISIONS IN II(A)(1) AND II(A)(4) IS NOT A REVOCATION OF THE AGREEMENT BY THE
CORPORATION.


 

(Signature Page Follows)

 

4

--------------------------------------------------------------------------------


 

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

 

 

 

TRIMAS CORPORATION

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AGREEMENT,
NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED HEREIN BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY, NOR DOES IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE
CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions of the Plan.  Grantee hereby accepts
this Restricted Stock Award subject to all of the terms and provisions of this
Agreement.  Grantee has reviewed the Plan and this Restricted Stock Agreement in
their entirety.  Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Award.

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
TO
RESTRICTED STOCK AGREEMENT

 

GLOSSARY

 

For purposes of this Agreement, the following terms shall be defined as follows:

 

“2009 Estimated Award” means the Grantee’s estimated amount payable under the
TriMas Incentive Compensation Plan based on the Corporation’s “10+2” forecasted
financial results as calculated in November 2009.

 

“2009 Incentive Award” means the total amount payable to the Grantee in
March 2010 under the TriMas Incentive Compensation Plan based on performance
measures, target incentive award, and actual performance results for the 2009
performance year.

 

--------------------------------------------------------------------------------
